Citation Nr: 0126821	
Decision Date: 11/28/01    Archive Date: 12/03/01	

DOCKET NO.  98-00 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder, to include disorders of the cervical, 
thoracic and lumbar spine.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
temporomandibular joint (TMJ) syndrome.

3.  Entitlement to service connection for the residuals of 
dental trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to May 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of October 1997, May 1998, June 1998, and November 
1999 decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a decision of February 1984, the Board denied entitlement 
to service connection for a back disorder.

In a subsequent rating decision of February 1991, the RO 
denied entitlement to service connection for a 
temporomandibular joint syndrome.

Finally, in a decision of October 1995, the Board denied 
entitlement to service connection for the residuals of neck 
injury.

Since the time of the aforementioned decisions, the veteran 
has submitted additional evidence in an attempt to reopen his 
claims.  The RO found that such evidence was neither new nor 
material, and the current appeal ensued.


FINDINGS OF FACT

1.  In a decision of February 1984, the Board denied 
entitlement to service connection for a chronic back 
disorder.

2.  In a decision of October 1995, the Board denied 
entitlement to service connection for the residuals of neck 
injury.

3.  Evidence submitted since the time of the Board's 
decisions in February 1984 and October 1995 denying 
entitlement to service connection for chronic back and neck 
disabilities is neither duplicative nor cumulative, and of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the veteran's claim.

4.  In a decision of February 1991, the RO denied entitlement 
to service connection for temporomandibular joint syndrome.

5.  Evidence received since the time of the RO's February 
1991 decision denying entitlement to service connection for 
temporomandibular joint syndrome is neither duplicative nor 
cumulative, and of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

6.  Chronic residuals of dental trauma are not shown to have 
been present in service, or at any time thereafter.


CONCLUSIONS OF LAW

1.  The decisions of the Board in February 1984 and October 
1995 denying the veteran's claims for service connection for 
a chronic back disorder and for the residuals of neck injury, 
respectively, are final.  38 U.S.C.A. §§ 1131, 7104 (West 
1991 & Supp. 2001).

2.  Evidence received since the Board denied entitlement to 
service connection for a chronic back disorder and for the 
residuals of neck injury in February 1984 and October 1995, 
respectively, is both new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

3.  The decision of the RO in February 1991 denying the 
veteran's claim for service connection for temporomandibular 
joint syndrome is final.  38 U.S.C.A. §§ 1131, 7105 (West 
1991 & Supp. 2001).

4.  Evidence received since the RO denied entitlement to 
service connection for temporomandibular joint syndrome in 
February 1991 is both new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).

5.  Chronic residuals of dental trauma were not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1131 
(West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of dental 
trauma, or its residuals.

In a service clinical record dated in November 1976, it was 
noted that the veteran had sustained a deep penetrating wound 
to the right submandibular area.  The wound was dressed, and 
the veteran was sent to the emergency room for treatment.

In December 1976, the veteran was seen for removal of a 
suture on his chin.  On physical examination, the wound was 
described as well healed, without infection.  The clinical 
impression was of a resolved laceration.

In mid-January 1977, the veteran was seen for trauma to the 
bridge of his nose which had occurred 3 days earlier.  
Physical examination revealed a marked deviation to the left.  
Radiographic studies showed evidence of fracture, with the 
veteran's nasal bone in "many pieces."  The clinical 
assessment was fractured nasal bone.

At the time of the veteran's service separation examination 
in March 1977, his mouth and throat were entirely within 
normal limits, and no pertinent diagnosis was noted.

On VA ear, nose and throat examination in July 1978, it was 
noted that, approximately 1 1/2 years earlier, while driving 
a motorcycle to work, the veteran had sustained an injury, 
fracturing his nose.  Additionally noted was that the veteran 
had, apparently, injured his jaw on the right side.  
According to the veteran, he was hospitalized, and remained 
so "for some time."  On physical examination, the veteran's 
teeth were described as intact and repaired.  Occlusion was 
fair, and there was no crepitation over the right 
temporomandibular joint.  The pertinent diagnosis was history 
of trauma to the mandible.

In a report of accidental injury dated in October 1981, the 
veteran stated that, in December 1976 or January 1977, while 
in service, he was involved in a motor vehicle accident, 
during the course of which his car hit a patch of "black 
ice," causing the veteran to lose control, and strike a stone 
wall.  According to the veteran, at the time of this 
incident, he "totaled" his car, and received injuries to his 
head, chest, knees, neck and back.

In a decision of February 1984, the Board denied entitlement 
to service connection for a back disorder, essentially on the 
basis that no such disorder was shown during the veteran's 
period of active military service, or at any time thereafter.

During the course of a VA medical examination for unrelated 
problems in April 1984, the veteran stated that what he 
"really want[ed]" was to have his "teeth fixed and treated."  
No pertinent diagnosis was noted.

At the time of a period of VA hospitalization for unrelated 
medical problems during the months from June to August 1984, 
it was noted that the veteran had been seen and evaluated by 
dental service, and that his "dental condition" was described 
on the dental form.  No pertinent diagnosis was noted on the 
hospital discharge summary.

At the time of a period of VA hospitalization in February 
1989, it was noted that, while hospitalized, a consultation 
had been obtained from dental service.

While hospitalized at a VA facility in March and April 1990, 
the veteran received a dental consult.  No pertinent 
diagnosis was noted.

During the course of VA outpatient treatment in mid-June 
1990, it was noted that the veteran was being seen for a 
dental evaluation of tooth number 32.  Apparently, there was 
a fracture of the tooth in question, with a large amalgam 
buildup.  According to the dental examiner, the tooth (number 
32) would be of questionable value if restored, was not "in 
function, and [was] difficult to clean."  It was therefore 
recommended that the tooth be extracted.  Additionally noted 
was that tooth number 19 had a chip, and should therefore be 
watched.  Finally, the crown in tooth number 9 was shown to 
have a perforation, necessitating evaluation for a new crown.

In a rating decision of February 1991, the RO denied 
entitlement to service connection for temporomandibular joint 
syndrome, essentially on the basis that no such disability 
was shown during the veteran's period of active military 
service.

In correspondence of September 1991, a private osteopathic 
physician wrote that he had seen the veteran in July of 1991, 
at which time the veteran complained of a pinched nerve in 
his back, sustained while twisting his back.  According to 
the veteran, this occurred in early July 1991.  The veteran 
complained of a stiff neck, and commented that, at the time 
of the aforementioned incident, he had been "tearing a box at 
work," at which time he experienced a sharp pain with a 
"snap" in his mid to low thoracic spine.  This sharp pain 
then radiated into the veteran's right upper extremity.  
According to the veteran, he woke up the following day with a 
stiff neck, as well as sharp pains in his right flank and in 
his thoracic spine.  Additionally noted were problems with 
pain in the back of the veteran's neck.

When questioned, the veteran stated that he had been in a car 
accident, at which time he injured his cervical spine, his 
upper thoracic spine, and his lumbosacral spine.  On physical 
examination, there was evidence of paravertebral muscle spasm 
and fullness of the cervical spine, and of the thoracic spine 
in the area from the 8th to the 10th thoracic vertebrae.  The 
clinical assessment was somatic dysfunction of the thoracic 
spine with costovertebral involvement.  In the opinion of the 
examiner, the veteran's problems were "probably" a result of 
the "accident" that he described.  Further noted was that, in 
the case of a car accident, one would normally see injury to 
the cervical spine, the upper thoracic spine, and the 
lumbosacral spine.  In the opinion of the examiner, it was 
"very infrequent[]" that a car accident would cause problems 
in the lower thoracic spine, such as the veteran was 
experiencing.  With this in mind, the examiner was "fairly 
confident" that the veteran's medical problems were "directly 
related to a work accident [in July 1991]."

Private magnetic resonance imagining of the veteran's 
thoracic spine conducted in April 1995 was unremarkable.  
Similar studies of the veteran's lumbosacral spine conducted 
at that same time revealed evidence of mild dessication of 
the 4th and 5th lumbar discs, as well as dessication and 
hernation of the 5th lumbar vertebra and 1st sacral segment 
into the right neural foramen with compression of the exiting 
right L-5 nerve root.

In a decision of October 1995, the Board denied entitlement 
to service connection for the residuals of a neck injury, 
essentially on the basis that no such injury was shown during 
service, and that any residuals noted were unrelated to any 
incident of the veteran's period of active service.

In a statement of May 1997, a VA Occupational Health 
Physician wrote that he had had "extensive emergency room 
experience" treating trauma victims of automobile accidents, 
and that he had reviewed the veteran's case file and his May 
1997 testimony.  In the opinion of the physician, any 
accident in which an occupant broke the windshield and 
steering wheel was of significant force to injure the entire 
spine, including the lower thoracic spine.  Further noted was 
that it was "much more likely" that an injury to the lower 
thoracic spine would result from this significant trauma, as 
opposed to the "relatively minor trauma" of either twisting 
the back or flattening boxes.

At the time of an RO hearing in March 1998, the veteran 
offered testimony regarding the nature and etiology of his 
current back disability.

During the course of VA outpatient treatment in early May 
1998, the veteran gave a history of bilateral 
temporomandibular joint syndrome since the time of trauma in 
a motor vehicle accident in 1977.  Tomographic examination 
reportedly conducted in late March 1998 showed evidence of 
early degenerative changes of the mandibular fossa, but a 
normal cervical spine. The remainder of the veteran's 
physical examination was essentially within normal limits.  
Recommended at the time was that the veteran undergo dental 
consultation, with consideration for the fitting of a 
retainer.

In correspondence from the veteran's brother received in June 
1998, it was noted that "after the [veteran's] auto 
accident," he could no longer do many of the things he 
enjoyed.  Additionally noted was that, when the veteran 
attempted to jog with his brother in 1979, his back "went 
out," and he could not "straighten up."

On VA fee-basis temporomandibular joint evaluation in October 
1998, the veteran complained of clicking when opening his 
mouth, as well as sticking of the jaw, and some swelling.  
When questioned, the veteran gave a history of a motor 
vehicle accident in 1977, during the course of which he 
sustained "significant" facial trauma, broke the steering 
wheel, and "ended up in the submandibular submental area."  
Reportedly, some time after the aforementioned incident, the 
veteran began having pain on both sides of his face, as well 
as "clicking and popping" associated with the pain.

On physical examination of the veteran's temporomandibular 
joint, there was present a palpable and auscultatable click 
on the right TMJ, which was painful, and was also noted on 
mediolateral movement.  This was reciprocal in nature, and 
occurred at 37 millimeters.  During closure, it occurred at 
30 millimeters.  There was no noise on the left.  At the time 
of evaluation, the veteran exhibited pain to palpation over 
both the right and left joints.  There was no evidence of any 
dental pathology.  The pertinent diagnoses were internal 
joint derangement, right temporomandibular joint; and 
hypermobility of the right and left temporomandibular joints.  
The possible etiology for this diagnosis was described as 
"Type III (direct macro trauma)."

VA fee-basis magnetic resonance imagining conducted in 
November 1998 was significant for a clinical impression of 
right temporomandibular joint internal derangement with 
recapture, as well as questionable left temporomandibular 
joint internal derangement versus normal variant, and left 
temporomandibular joint bony changes associated with anterior 
lipping.

On VA dental examination in January 2000, the veteran was 
noted to have a number of missing teeth, as well as other 
teeth with amalgam, and a number of crowns.  The veteran 
stated that he had been involved in a motor vehicle accident 
in December 1976, at which time he had incurred injuries to 
his lower right jaw.  The veteran additionally reported that, 
following the motor vehicle accident, he began to notice 
"clicking" in his temporomandibular joints when eating or 
yawning.  Following examination, the examiner was of the 
opinion that, while the veteran's temporomandibular joint 
condition "may" be trauma related, the examiner could not say 
with any likelihood based on the available information that 
the veteran's disorder was a sequel to his motor vehicle 
accident of 1976.

During the course of a travel board hearing in April 2001, 
the veteran offered further testimony regarding the nature 
and etiology of his back, temporomandibular joint, and dental 
disabilities.

A VA outpatient treatment record dated in July 2001 reveals 
that the veteran was seen at that time for complaints of 
ongoing TMJ pain, as well as neck pain, with limited range of 
motion.  He also reported that he had a herniated/bulging 
disc in his lumbar spine which gave him considerable pain.  
He complained of positive neck stiffness and TMJ syndrome.  
According to the veteran, his jaw had "locked" the previous 
night.  The pertinent clinical assessment was TMJ pain and 
low back pain. 

Analysis

Whether New and Material Evidence Has Been Submitted to 
Reopen Claims of Entitlement to Service Connection for a 
Chronic Back Disorder (Including Disorders of the Cervical, 
Thoracic, and Lumbar Spine) and Temporomandibular Joint 
Syndrome

The veteran in this case seeks service connection for a 
chronic back disorder, as well as for temporomandibular joint 
syndrome.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  However, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the Board, or by a decision of the RO (absent 
disagreement by the veteran within 1 year), those decisions 
are final.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2001).  Where a claim for entitlement to service connection 
has been previously denied, and that decision becomes final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself, or in connection with evidence 
previously considered, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its decision."  Hodge at 1363.  In determining 
whether new and material evidence has been submitted, the 
evidence is generally presumed to be credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, at the time of a prior Board decision in 
February 1984, it was determined that neither service medical 
records nor a post service VA examination showed any evidence 
of a chronic back disorder.  Similarly, a February 1991 
rating decision found no relationship between the veteran's 
claimed temporomandibular joint syndrome and any incident of 
his period of active service.  Finally, at the time of the 
Board's October 1995 decision, it was noted that any neck 
disability present bore no relationship to the veteran's 
period of active service.  Those decisions, as noted above, 
have now become final.

Evidence received since the time of the aforementioned RO and 
Board decisions, consisting of various VA and private 
treatment records and examination reports, as well as hearing 
testimony, and a statement from the veteran's brother, is 
"new" in the sense that it was not previously of record, and 
at least arguably "material."  In that regard, as noted 
above, in May 1997, a VA Occupational Health Physician 
offered his opinion that the veteran's back disability was 
"much more likely" the result of his inservice automobile 
accident than his post service on-the-job injury.  Moreover, 
following a VA fee-basis temporomandibular joint evaluation 
in October 1998, it was the opinion of the examiner that a 
possible etiology for the veteran's TMJ syndrome was "macro 
trauma" (as in an accident).  Such evidence, when taken in 
conjunction with various other treatment records and the 
veteran's testimony, certainly provides, at a minimum, a 
"more complete picture of the circumstances surrounding the 
origin of [the] veteran's injury or disability."  Under such 
circumstances, the Board is of the opinion that new and 
material evidence sufficient to reopen the veteran's claims 
for service connection for a back disorder and 
temporomandibular joint syndrome has been presented, and that 
those claims are, therefore, reopened.

Service Connection for the Residuals of Dental Trauma

In addition to the above, the veteran in this case seeks 
service connection for the residuals of dental trauma.  In 
pertinent part, it is argued that, while in service, the 
veteran was involved in a motor vehicle accident, at which 
time he sustained "significant" facial trauma, a portion of 
which represented dental injury.

As previously noted, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  However, in the case at hand, 
there exists no evidence that, at any time during the 
veteran's period of active service, he sustained what may 
reasonably be described as dental trauma resulting in chronic 
disability.  While in November 1976, the veteran received 
treatment for a laceration to his chin, there is no 
indication that, at the time of that treatment, there existed 
any damage to the veteran's teeth.  Moreover, while in 
January 1977, the veteran received treatment for a relatively 
severe fracture of his nose, pertinent records are likewise 
negative for any evidence of dental trauma.  At the time of 
the veteran's service separation examination in March 1977, 
his mouth was entirely within normal limits, and no pertinent 
diagnosis was noted.  Moreover, at the time of a VA ear, 
nose, and throat examination in July 1978, shortly following 
the veteran's discharge from service, his teeth were intact 
and repaired, and occlusion was fair.

The Board concedes that, on various occasions since the time 
of the veteran's discharge from service, he has apparently 
received dental treatment.  However, the pertinent evidence 
of record is to the effect that such treatment was no more 
than routine in nature.  As of the time of a VA dental 
examination in January 2000, there were present only a number 
of missing and filled teeth, and two crowns, none of which 
were in any way linked to the veteran's reported inservice 
trauma.  Under such circumstances, the Board is unable to 
reasonably associate the veteran's claimed residuals of 
dental trauma with any incident or incidents of his period of 
active military service.  Accordingly, the claim for service 
connection for the residuals of dental trauma must be denied.

In reaching this determination, the Board has given due 
consideration to the provisions of the recently passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], as those provisions impact upon the 
adjudication of the veteran's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
veteran in the development of all facts pertinent to his 
claim for service connection for the residuals of dental 
trauma.  This is to say that the VA has made all reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, including the scheduling of 
various VA examinations.  Under such circumstances, no 
further assistance to the veteran is required in order to 
comply with the VA's duty to assist him mandated by the 
aforementioned legislation.


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for a chronic back 
disorder (to include disorders of the cervical, thoracic, and 
lumbar spine), the benefit sought on appeal as to this matter 
is granted.

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for 
temporomandibular joint syndrome, the benefit sought on 
appeal as to this matter is granted.

Service connection for the residuals of dental trauma is 
denied.



REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claims for service connection for a chronic back 
disorder and temporomandibular joint syndrome, the Board must 
now proceed to a de novo review of all pertinent evidence of 
record.  That evidence, however, raises some question as to 
the exact nature and etiology of the veteran's current back 
disorder and temporomandibular joint syndrome.

In that regard, since the time of the veteran's discharge 
from service, there have been offered various opinions 
regarding the origins of his back disability and 
temporomandibular joint syndrome.  Those opinions are 
variously to the effect that the veteran's back disorder is 
the result either of his inservice motor vehicle accident, 
or, in the alternative, a post service on-the-job injury.  
While on at least one occasion, the veteran's 
temporomandibular joint syndrome has been attributed to 
"macro trauma," as of the time of the aforementioned VA 
dental examination in January 2000, the examiner could not 
say "with any likelihood" based on the available information 
whether the veteran's TMJ syndrome was a sequel of his motor 
vehicle accident in 1976.

In light of the above, the Board is of the opinion that 
further development of the evidence is necessary prior to a 
final adjudication of the veteran's current claims.  
Moreover, during the pendency of the veteran's appeal, there 
has been a significant change in the law.  More specifically, 
on November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U. S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that the VA cannot assist 
in the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment, and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In light of the aforementioned, and because of the change in 
the law brought about by the VCAA, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially predjudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
these reasons, a remand is required.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 2000, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.

2.  The veteran should then be afforded 
additional VA orthopedic and dental 
examinations in order to more accurately 
determine the exact nature and etiology 
of his current back disorder and 
temporomandibular joint syndrome.  All 
pertinent symptomatology and findings 
should be reported in detail.  Following 
completion of the examinations, the 
respective examiner or examiners should 
specifically comment as to whether the 
veteran's current back disorder (to 
include disorders of the cervical, 
thoracic and lumbar spine) and 
temporomandibular joint syndrome are as 
likely as not the result of some incident 
of his period of active military service, 
including the claimed motor vehicle 
accident in late 1976-1977.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.

3.  The RO should then review the claims 
file, and ensure that all notification 
and development action required by this 
remand, and by the Veterans Claims 
Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  If 
not, corrective action should be taken.

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and the veteran's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board if in 
order.  The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 


